USDC IN/ND case 3:20-cv-00444-DRL-MGG document 2 filed 06/08/20 page 1 of 2


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 AUSTIN ECKES,

                         Plaintiff,

         v.                                               CAUSE NO. 3:20-CV-444-DRL-MGG

 INDIANA DEPARTMENT OF
 CORRECTIONS,

                         Defendant.

                                        OPINION & ORDER

        Austin Eckes, a prisoner without a lawyer, sent the court two documents that were

inadvertently used to open this case. The first document is titled Information and alleges the Indiana

Department of Correction has committed federal crimes. The other document is titled Affidavit for

Probable Cause and is presented in support of the charges listed in the Information. It appears Mr.

Eckes is trying to file a criminal case. However, the clerk knows he cannot do that, so these

submissions were used to open a civil case.

        A filing by an unrepresented party “is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted). However,

Mr. Eckes did not submit a complaint, and it does not appear he was trying to file a civil lawsuit. He

is an experienced litigator who has filed five previous cases in this court and twelve in the Southern

District of Indiana. He definitely knows how to file a complaint if he wants to initiate a civil lawsuit.

Since he did not do so, it would not be reasonable to construe these filings as a complaint. Mr. Eckes

should know if he wants to file a civil case in this court, he needs to use the Pro Se 14 (INND Rev.

2/20) Prisoner Complaint form, which is available in his prison law library.
USDC IN/ND case 3:20-cv-00444-DRL-MGG document 2 filed 06/08/20 page 2 of 2


     For these reasons, this case is DISMISSED as INADVERTENTLY OPENED.

     SO ORDERED.

     June 8, 2020                          s/ Damon R. Leichty
                                           Judge, United States District Court




                                       2
